Name: Commission Regulation (EEC) No 676/76 of 26 March 1976 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 /22 Official Journal of the European Communities 27. 3 . 76 COMMISSION REGULATION (EEC) No 676/76 of 26 March 1976 amending Regulation (EEC) No 1204/72 laying down detailed rules for the appli ­ cation of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (!), as last amended by Regulation (EEC) No 1 707/73 (2), and in particular Article 27 (5) thereof, Whereas Commission Regulation (EEC) No 1204/72 of 7 June 1972 laying down detailed rules for the application of the subsidy system for oil seeds (3 ), as last amended by Regulation (EEC) No 3237/75 (4), lays down in Article 8 (4) and (5) the time limits for lodging applications for subsidy certificates ; Whereas, following the decision of a Member State to adopt the system of summer time from 28 March 1976, these provisions should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 1 . Article 8 (4) of Regulation (EEC) No 1204/72 is hereby amended to read as follows : '4 . The time limits specified in this Article shall be :  one hour earlier in Ireland and the United Kingdom outside the period of summer time in those Member States,  one hour later in the case of other Member States when they adopt a period of summer time.' 2 . Article 8 (5) of Regulation (EEC) No 1204/72 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1976 . For the Commission P.J. LARDINOIS Member of the Commission (M OJ No 172, 30 . 9 . 1966, p . 3025/66 . 2 OJ No L 175, 29 . 6 . 1973 , p. 5 . P) OJ No L 133, 10 . 6 . 1972, p . 1 . (4) OJ No L 321 , 12 . 12 . 1975, p . 18 .